Citation Nr: 1821341	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 859	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for actinic keratosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1965 to September 1968 and from January 1969 to January 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction currently resides with the Phoenix, Arizona RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA skin diseases examination in April 2012.  At that time, the only skin conditions diagnosed were eczema and tinea cruris.  The examiner did not discuss the Veteran's actinic keratosis.  The RO issued a rating decision in August 2013 denying service connection for actinic keratosis on the grounds that neither the April 2012 VA examination nor VA medical records diagnosed the Veteran with actinic keratosis, thus the Veteran did not have a current disability.  

Through his representative, the Veteran submitted a June 2016 statement asserting that the April 2012 VA examiner told the Veteran that he was only there to evaluate the Veteran's eczema and had not been notified about the actinic keratosis.  The Veteran asserted that he was promised a follow-up exam for the actinic keratosis but did not receive one.  

Also of record are private medical treatment records containing diagnoses of and ongoing treatment for actinic keratosis dating back to December 2006.  The Veteran's private physician, Dr. C.T., submitted an opinion in April 2017 noting that the Veteran has had multiple actinic keratosis skin lesions.  Dr. C.T. opined that there are multiple factors that may contribute to the formation of actinic keratosis but that there was "likely a large contribution made by his chronic sun exposure during his time... that he spent in Guam and Vietnam."  

The Veteran also contends that his actinic keratosis may be secondary to his exposure to herbicide agents while in service.  As the Veteran now has a current diagnosis of actinic keratosis, the Board finds that an examination to determine the nature and etiology of his actinic keratosis is warranted.  

Accordingly, the case is REMANDED for the following action:

1.   Request that the Veteran provide or authorize VA to obtain outstanding non-VA treatment records pertaining to his diagnosed actinic keratosis.  In addition, associate with the claims file any outstanding VA treatment records.  Any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any records requested by VA are not available, this should be indicated in the file.

2.  After obtaining all outstanding records, the Veteran should be afforded a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's actinic keratosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's statements and the April 2017 statement from Dr. C.T., and explain the rationale for the opinion given.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any actinic keratosis is etiologically related to the Veteran's service, to include presumed herbicide exposure therein.  

3.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal. If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

